DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Knepper et al. (US 4,266,392).

Regarding claim 1, Knepper discloses in figs. 1-5:
A feederhouse assembly for an agricultural harvester, the feederhouse assembly comprising: 
a feederhouse 30 comprising an inlet end 34; 
a rotational shaft 80 coupled to the feederhouse and defining a plurality of fluid passages 89 therethrough; and 


Regarding claim 2, Knepper discloses in fig. 5:
The feederhouse assembly of claim 1, wherein the rotational shaft 80 comprises a unitary body 84 defining a cylindrical outer surface and an inner surface of each of the fluid passages.

Regarding claim 10, Knepper discloses in figs. 1-5:
An agricultural harvester 10, comprising: 
a chassis 12; 
a feederhouse 30 comprising an inlet end 34 and carried by the chassis;
a rotational shaft 80 coupled to the feederhouse and defining a plurality of fluid passages 89 therethrough; 
a frame 70 adjacent the inlet end of the feederhouse and arranged to pivot about the rotational shaft relative to the feederhouse, the frame defining a crop opening 78 therethrough and configured to carry a harvesting header; and 
a processing system 13 carried by the chassis and structured to receive crop material from the feederhouse.

Regarding claim 11, Knepper discloses in figs. 1 and 2:
The agricultural harvester of claim 10, further comprising a harvesting header 20 coupled to the frame 70.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knepper et al. alone.

Regarding claim 12, Knepper discloses in figs. 1-5:
The agricultural harvester of claim 10, but does not explicitly disclose further comprising a grain bin carried by the chassis and structured to receive grain from the processing system.
Examiner takes official notice that it is old and well known to use a grain bin in an agricultural harvester.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a grain bin on the chassis of the agricultural harvester of Knepper to receive grain from the processing system.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. 5,359,836 to Zeuner discloses a rotary joint 260 that pivotably joins header 202 and feeder house 204.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671